Citation Nr: 1760440	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1965 to February 1969.  The Veteran died in September 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received from the Appellant in May 2014 and a statement of the case that included all three issues was issued in December 2014.  The Appellant filed a timely substantive appeal in December 2014; she did not limit the appeal to any specific issues.

In August 2016, the AOJ substituted the Appellant in the Veteran's claim for VA benefits that was pending at the time of his death.  Thus, the Board has recharacterized the former issue of entitlement to service connection for prostate cancer, for accrued benefits purposes, as shown on the title page.

This case was previously before the Board in March 2017, at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2016).



FINDINGS OF FACT

1.  The Veteran is not shown to have had service in Vietnam.

2.  The Veteran was not exposed to herbicide agents during service, including in Thailand; herbicide exposure during service is not presumed.

3.  Prostate cancer was not shown in service and is not otherwise related to service; a malignant tumor is not shown to have manifested to a compensable degree within one year of service discharge.

4.  The Veteran died in September 2013.  The certificate of death lists the immediate cause of death as respiratory failure and pneumonia, with the other significant contributory condition being metastatic prostate cancer.

5.  At the time of the Veteran's death, service connection was not in effect for any condition.

6.  The Veteran's respiratory failure and pneumonia did not manifest during any period of active service and is not otherwise etiologically linked to any incident of active service.

7.  The Appellant's countable income exceeds the maximum annual pension rate payable to a surviving spouse with no dependents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 5103, 5107 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1310, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

3.  The criteria for entitlement to nonservice-connected death pension have not been met.  38 U.S.C. §§ 1503, 1541 (2016); 38 C.F.R. §§ 3.3, 3.23, 3.24, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board's remand directed the RO to send the Appellant corrective VCAA notice that properly informs her of how to establish a claim for service connection for prostate cancer to include due to herbicide exposure in Thailand and Vietnam, service connection for the cause of death, and death pension benefits as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  This notice was sent in May 2017.  Therefore, the duty is satisfied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(1)-(3).

In response to the March 2017 Board remand, additional development was undertaken to determine whether the Veteran was exposed to Agent Orange or tactical herbicides while stationed at Korat Royal Thai Air Force Base (RTAFB).  In May 2017 the RO issued a Joint Service Records Research Center (JSRRC) request to determine Agent Orange exposure for Air Force servicemen stationed in Thailand during the Vietnam conflict.  In July 2017 and August 2017 the Defense Personnel Records Information Retrieval System (DPRIS) responded with information which is discussed in the decision below.  The Board finds these responses adequate to adjudicate the claims on appeal.

The RO was also directed to contact the appropriate resources for information about the Veteran's alleged herbicide exposure in Vietnam, to include a determination of whether he had temporary duty service there.  In July 2017 the RO noted that a Personnel Information Exchange System (PIES) search was conducted in July 2014, which concluded that they were unable to determine whether or not the Veteran served in Vietnam.  The PIES response is of record.

The duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes prostate cancer.  38 C.F.R. § 3.309(e).

VA will presume that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  M21-1, Part IV, Subpart ii, Ch. 1(H)(5)(a).

Service treatment records are absent complaints, diagnoses and treatment related to the prostate.  Prostate cancer was not diagnosed.  A February 1969 separation examination shows normal clinical findings for all systems, including the anus and rectum.  

The Appellant asserts however, that the Veteran's prostate cancer was directly related to exposure to herbicide agents in service, either in Vietnam or in Thailand.  The Appellant does not contend, and the evidence does not suggest, that the Veteran's prostate cancer was related to service in any way other than through herbicide agent exposure.  The Board will limit its analysis to the theory advanced by the Appellant and Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).  

The Board has considered the places, types, and circumstances of the Veteran's service pursuant to 38 U.S.C. § 1154 (a).  After reviewing the evidence, the Board finds service connection is not warranted for prostate cancer.  The weight of the evidence is against a finding of herbicide agent exposure during service.

Although the Veteran clearly served during the Vietnam Era, there is no objective indication that he had Vietnam service within the meaning of 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6) (warranting a presumption of herbicides exposure).  

The Veteran's DD Form 214 and personnel records do not corroborate service in Vietnam.  The Veteran's personnel records indicate he served at Lackland AFB in Texas, Lowry AFB in Colorado, McConnell AFB in Kansas, Korat RTAFB in Thailand, and finally McConnell AFB in Kansas.  See Chronological Listing of Service.  Service personnel records show that his military occupational specialty in the Air Force was a weapons mechanic.  

The Veteran's DD Form 214 shows that he received the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  The M21-1 Adjudication Procedures Manual (M21-1) states: Receipt of the Vietnam Service Medal and Vietnam Campaign Medal is not acceptable proof of RVN service for the purpose of proving herbicide exposure.  The Vietnam Service Medal was given to service members who were stationed on ships offshore or flew high altitude missions over the RVN as well as those who served in Thailand.  The Republic of Vietnam Campaign Medal was also awarded by the Government of the Republic of Vietnam, to both personnel in the Republic of Vietnam and personnel "outside the geographical limits of the Republic of Vietnam."  See Army Regulation 600-8-22, "Military Awards" (25 June 2015).  Thus, these awards are not evidence of physically going to Vietnam.

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he had service in Vietnam.  In July 2014, JSRRC was asked to furnish dates the Veteran served in Vietnam.  JSRRC was unable to determine whether or not the Veteran had actual service or visitation in Vietnam.  

The Board attributes greater weight to the absence of documentation in the service records of any such TDY or trip and concludes that the evidence is against a finding that the Veteran's conditions of service involved duty or visitation in the Republic of Vietnam.  Any contention that the Veteran served in Vietnam has not been substantiated by the record.  Thus, the presumption of herbicide agent exposure under 38 C.F.R. § 3.307 (a)(6)(iii) does not apply.

The Appellant has also asserted that the Veteran was exposed to herbicides while stationed at Korat RTAFB.  She specifically asserts that the Veteran worked on planes that sprayed Agent Orange.  See December 2014 VA Form 9.

The service records reflect that the Veteran served in Thailand from December 2, 1966 to November 22, 1967, as part of the 13th Tactical Fighter Squadron (TFS).  

VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (e.g. security policemen or security patrol dog handlers) of specifically designated RTAFBs in Thailand.  

The Veteran's MOS of weapons mechanic is not listed as one for which herbicide exposure can be conceded.  Neither the Veteran nor Appellant submitted evidence lay or otherwise, that he served in these capacities or near the air base perimeter.  However, pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to herbicide agent during service in Thailand.  

In May 2017 the RO asked JSRRC to confirm Agent Orange exposure for Air Force servicemen stationed in Thailand during the Vietnam conflict.  In July 2017 and August 2017, DPRIS responded with two opinions that did not support the Appellant's contention that the Veteran was exposed to herbicide at Korat RTAFB.  JSRRC researched all available December 1966 through February 1967 history submitted by the 18th Tactical Fighter Wing (TFW), higher headquarters for the 13th TFS, stationed at Korat RTAFB.  They were unable to document that the Veteran was exposed to Agent Orange.  The history was negative for unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments on, around, or in unit aircraft while stationed at Korat RTAFB.  The history does not support the contention that unit aircraft stationed at Korat RTAFB carried Agent Orange or tactical herbicides.  Furthermore, the history does not report the unit's personnel had any daily duty assignments located in proximity to the base perimeters from December 1966 through February 1967.

There is no official service department record, or other competent and credible evidence, establishing that the Veteran was actually exposed to herbicides at a Korat RTAFB.  

The Veteran and Appellant previously submitted an April 1985 letter verifying the Veteran had participated in the VA's Agent Orange Registry.  However, this letter does not verify the Veteran was actually exposed to herbicide agents.  Also, the results of his examination and laboratory tests suggested that he had no reason at the time to be concerned about possible adverse side effects resulting from exposure to Agent Orange.   

The Appellant further asserts that the Veteran worked on planes that sprayed Agent Orange and this caused his exposure.  See December 2014 VA Form 9.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence may be competent on a variety of matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007).  However, the Appellant's lay testimony is not competent to establish that the planes he worked on were actually contaminated by herbicide agent.  The ability to identify an herbicide agent on sight or smell is not within the ordinary knowledge a lay person.  The Veteran did not demonstrate any experience with herbicides or chemicals that would have allowed him to recognize it in service.  See Bardwell, 24 Vet. App. 36 (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  Thus, any unsupported lay contention that a plane was contaminated by herbicide agent is not a competent lay statement and is not entitled to probative weight.  The Board finds that the evidence does not establish actual exposure to herbicide agents in service.

In short, based on the above, neither presumed nor actual in-service exposure to herbicide agents, to include Agent Orange, is shown.  Because the Veteran's presumed or actual exposure to herbicide agents in service has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's prostate cancer and service.  As the evidence is against a finding of herbicide agent exposure, the claim of entitlement to service connection for prostate cancer due to presumed or actual exposure to herbicide agents in service must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Appellant asserts that the Veteran's prostate cancer was causally related to exposure to herbicide agents in service.  As noted, the evidence of record reflects that the Veteran died in September 2013.  The immediate cause of death was determined to be respiratory failure and pneumonia; metastatic prostate cancer was determined to be an "other significant condition."  See September 2013 Certificate of Death.  No other causes or significant contributory conditions for the Veteran's death were identified.  

The Veteran was not service-connected for respiratory failure or pneumonia at the time of his death.  Service treatment records do not show any in-service incurrence of pneumonia or respiratory failure.  The Board has already determined that service connection is not warranted for prostate cancer.  

There is no evidence of an in-service incident, injury or illness to which the Veteran's fatal conditions may be etiologically linked, and there is no other medical evidence showing that the Veteran's prostate cancer was incurred in or the result of active service.  The Board has previously established that in this case there is no presumed or actual exposure to herbicide agents in service.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, for which the Board is grateful.  There also can be no doubt that the Appellant is sincere in her belief that the Veteran's death was related to his military service.  While the Board is sympathetic to the Appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104(c).

As a disability of service origin did not cause or contribute substantially or materially to his death; service connection for the cause of the Veteran's death is not warranted.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

IV. Nonservice-connected Death Pension

The Appellant seeks entitlement to nonservice-connected death pension.  For the reasons that follow, the Board finds that entitlement to this benefit is not warranted.

As pertinent to this appeal, death pension benefits are available for a surviving spouse pursuant to 38 U.S.C. § 1541(a) and its implementing regulation 38 C.F.R. § 3.3(b)(4).  A surviving spouse is entitled to such benefits if two criteria are met.  First, the Veteran had qualifying service as defined in § 3.3(a)(3)(i), (ii), and (iii).  Second, the surviving spouse meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in §§ 3.23 and 3.24.  See M21-1, Part I, Appendix B.  

Pursuant to 38 C.F.R. § 3.271, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272."  Under § 3.272, the following shall be excluded from countable income: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts; and medical expenses (in excess of 5 percent of the MAPR).  

The Appellant's claim was originally received on December 9, 2013.  Therefore, the initial annualization period is from September 1, 2012, to September 1, 2013, which is the first day of the month in which the Veteran's death occurred because the claim was received within one year after the date of death.  See 38 C.F.R. § 3.400(c)(3).  As of September 1, 2013, the MAPR for a surviving spouse with no dependents was $8,359.  M21-1, Part I, Appendix B.

There is no dispute as to whether the Appellant is a surviving spouse or whether the Veteran had qualifying service.  38 C.F.R. § 3.3(b)(4).  Thus, the question of whether the Appellant is entitled to nonservice-connected death pension rests on whether she meets the net worth and annual income requirements.  Id. at (iii).  Both net worth and annual income requirements must be met.  The following discussion pertains to the annual income requirement and shows that it is not met.  An analysis of the net worth requirement is, therefore, unnecessary.

For the initial annualization period, the Appellant reported receiving monthly Social Security Administration (SSA) payments of $944.00 on the VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child received in December 2013.  When annualized, this benefit totaled $11,328 per year.  The Appellant had no other sources of income.  The Appellant listed no annual expenses.  The RO used the SSA matching program to conclude the Appellant's monthly income was $956.90, which included a Medicare Part B deduction.  The annual income for VA purposes was $10,896.  Regardless, both of these totals were above the MAPR of $8,485.  Accordingly, nonservice-connected death pension was not warranted for the initial annualization period.

The Appellant submitted another Application for DIC in May 2014.  This was still within one year of the Veteran's death and the decision to deny the original petition for DIC was already under appeal.  In addition, this application reported relatively more income than the claim made on December 9, 2013.  In December 2013 the Appellant reported monthly income of $944 and in May 2014 she reported monthly income of $1,318.90 (or $15,826.80 a year).  As of May 2014, the MAPR for a surviving spouse with no dependents was $8,485.  The Appellant reported income higher than the allowable MAPR.  Accordingly, nonservice-connected death pension was not warranted for this annualization period.

In May 2017 the RO requested the Appellant provide updated Forms 21-0518-1 to determine her eligibility for the periods on appeal.  The Appellant did not return these forms for the requested periods on appeal.  VA is therefore unable to substantiate income, net worth, and unreimbursed medical expenses.  During the course of the appeal the Appellant's income from SSA was found to be above the allowable income level for granting of death pension benefits.  The record does not indicate the Appellant's SSA income has dramatically changed, and without proof of allowable deductions such as medical expenses, the Board must conclude that the Appellant's income still exceeds the maximum allowable limit.  Thus, she is precluded from receiving death pension benefits.

Although sympathetic to the Appellant's situation, the Board finds that death (survivors) pension is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for prostate cancer is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


